DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Terminal Disclaimer

2.	The Terminal Disclaimer dated 05/05/2022 was approved. 

Response to Arguments

3.	The nonstatutory double patenting rejection of claims 1, 3-7, 9-11, 13-17 and 19-20 is withdrawn in light of the Terminal Disclaimed filed 05/02/2022. 

Allowable Subject Matter

4.	Claims 1-20 are allowed.

Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… filtering, by the device, the plurality of data streams to determine whether a priority event exists in data from any of the plurality of data streams; identifying, by the device, a priority event in the data from a particular data stream of the plurality of data streams based on the filtering of the plurality of data streams; determining, by the device, that the data from the particular data stream should be reported to an external entity that is external to the serial network and in an Internet Protocol (IP) network based on the priority event identified in the data from the particular data stream; …in combination with other limitations recited as specified in claim 1.

In claim 11,… filter the plurality of data streams to determine whether a priority event exists in data from any of the plurality of data streams; identify a priority event in the data from a particular data stream of the plurality of data streams based on the filtering of the plurality of data streams; determine that the data from the particular data stream should be reported to an external entity that is external to the serial network and in an Internet Protocol (IP) network based on the priority event identified in the data from the particular data stream…in combination with other limitations recited as specified in claim 11.

In claim 19,… filtering, by the device, the plurality of data streams to determine whether a priority event exists in data from any of the plurality of data streams; identifying, by the device, a priority event in the data from a particular data stream of the plurality of data streams based on the filtering of the plurality of data streams; determining, by the device, that the data from the particular data stream should be reported to an external entity that is external to the serial network and in an Internet Protocol (IP) network based on the priority event identified in the data from the particular data stream…in combination with other limitations recited as specified in claim 19.

The first closest prior art of record is Vishnyakov et. al US 2016/0359760 (as cited in the IDS dated 12/21/2020) discloses tangible non-transitory computer readable medium apparatus and a method that comprise de-multiplexing, a stream of traffic in a network into plurality of data streams, wherein a particular one of the data streams is associated with a particular endpoint in the network (Vishnyakov: Fig. 1, Fig. 2, [0013], [0016], [0035]). Vishnyakov further discloses determining by the device whether to report the data from particular data stream to an external entity in an Internet protocol (IP) network (Vishnyakov: Fig. 1, [0029]-[0030]). Vishnyakov teaches applying by the device, compression to the data to form compressed representation of the particular data stream (Vishnyakov: [0041]). Vishnyakov further teaches the applied compression is selected based on a data associated with the data, and sending by the device a compressed representation of the particular data stream to the external entity as IP traffic (Vishnyakov: [0012] [0015]-[0016], [0018], [0027]).

The second closest prior art of record is Ricci, US 2018/0127001 (as cited in the IDS dated 12/21/2020) discloses devices in a serial network (Ricci: Fig. 3A, [0088]). Ricci further discloses device is gateway device in a vehicle network or an industrial network (Ricci: [0084]-[0086]). Ricci further teaches the stream of traffic is based on readings collected from a plurality of vehicle sensors in the serial network, and where the device de-multiplexes the stream of traffic based on identifier of each vehicle sensor, such that one of the plurality of data streams is associated with a particular one of the plurality of vehicle sensors (Ricci: [0033], [0120]-[0125]).

The third closest prior art of record is Takada: US 20120320928 (as cited in the IDS dated 12/21/2020) discloses filtering particular data stream among the plurality data stream to determine a priority of data from particular data stream (Takada: [0067], [0043]-[0047]), and in response to determining to report the data from particular data stream to external entity, quantizing the data from particular data stream (Takada: [0015], [0050], [0073]-[0076]).

However none of the cited references as prior arts of record, and the newly found reference (Tinskey et al, US 2016/0191861) during search teaches the above amended limitations in conjunction with the previously recited limitations within all independent claims 1, 11, and 19. Furthermore, even if the combination of prior arts discloses the foregoing limitations inherently or in combination, it would invariably require impermissible hindsight reasoning due to the numbers and verities of references required and the content in which the limitation is recited in the independent claims. It would not have been obvious to combine the several references to teach the limitations of the amended independent claims. 
Therefore, the recited limitations of the independent claims 1, 11 and 19 are considered to define patentably over the closest prior art of records [Vishnyakov, Ricci, and Takada].                 
When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon allowable independent claims.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: URE et al, US 2015/0097949 paragraph [0024] discloses a monitoring unit receives sensor data from at least one sensor coupled to the processor, wherein the processor generates an alert based upon a change in at least one of the image and the sensor data, wherein the alert is sent via the network interface to a mobile device.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469